

Exhibit 10.3


AMENDMENT NO. 01
to
MASTER EQUIPMENT LEASE
Dated as of June 4, 2020 (“LEASE”)
between
M&T BANK (“LESSOR”)
and
IEC ELECTRONICS CORP. (“LESSEE”)



Lessee and Lessor hereby covenant and agree that the Lease is amended as
follows:


A new section 18.3 is added to read as follows:


“18.3. Financial, Affirmative and Negative Covenants:


1. During the term of the Lease, Lessee shall comply at all times with the
requirements of Article 8, Representations of Borrower, Article 10, Affirmative
Covenants of Borrower, Article 11, Negative Covenants of Borrower, Article 12,
Financial Covenants and Article 14, Defaults, (and any other provisions or
covenants that relate to these sections), of the Fifth Amended and Restated
Credit Facility Agreement dated as of December 14, 2015 between IEC Electronics
Corp., as Borrower, and Manufacturers & Traders Trust Company, as Bank as
amended from time to time (“Credit Agreement”), as if these provisions were set
forth in full herein.


2. Lessee and Lessor agree that in the event the Credit Agreement terminates, is
canceled or expires for any reason before the termination, cancellation or
expiration of this Lease, Articles 8, 10, 11, 12 and 14 of the Credit Agreement
and any other terms, provisions or covenants of the Credit Agreement that relate
to these sections shall continue to apply to the Lease, shall survive
termination of the Credit Agreement, and such terms, provisions and covenants
shall continue to bind the Lessee under the Lease as if they were stated in full
in the Lease.


3. In the event M&T Bank is no longer a party to the Credit Agreement, Lessee
agrees that Articles 8, 10, 11, 12 and 14 of the Credit Agreement and any other
terms, provisions or covenants of the Credit Agreement that relate to these
sections shall continue to apply to the Lease, and such terms, provisions and
covenants shall continue to bind the Lessee under the Lease as if they were
stated in full in the Lease, unless the Lessor requests changes or modifications
to financial covenants applicable to Lessee.


4. In the event of a conflict between this Amendment and any previous Lease
amendments or the Lease as it relates to the subject matter of this Amendment,
the terms of this Amendment shall control. Otherwise, except as specifically
amended hereby, all of the terms and conditions set forth in the Lease are
unaffected and remain in full force and effect.”


Except as specifically amended hereby, all of the terms and conditions set forth
in the Lease are unaffected and remain in full force and effect.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AMENDMENT THIS 4th DAY OF
June, 2020.




LESSEE:   LESSOR:
IEC ELECTRONICS CORP.   M&T BANK


        
        

By:/s/ Thomas L. BarbatoBy:/s/ Tracy Z. Youngman

        Thomas L. Barbato     Tracy Z. Youngman
CFO       Vice President





